Citation Nr: 1208504	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to an initial compensable rating for thoracic outlet syndrome status post cervical rib resection.

6.  Entitlement to an initial rating higher than 30 percent for facial acne with dermatitis.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims currently on appeal.  

The Board notes that in June 2007, the RO denied the Veteran's claim for TDIU and the Veteran did not file a notice of disagreement to that decision.  Thus, the issue of entitlement to a TDIU was not certified for appeal.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), such issue is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  Therefore, as the evidence of record reflects that the Veteran has been unemployed since 2006, and she contends that her unemployability is due to her service-connected disabilities, the issue of entitlement to a TDIU is properly before the Board.  In that regard, the Board finds that further development is necessary as to the TDIU aspect of the increased rating claim.

In October 2011, the Veteran testified before the Board at a hearing held at the RO.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for a lumbar spine disability and a hip disability, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At her October 2011 hearing and with an accompanying written statement, the Veteran requested that her appeal with regard to the issue of service connection for GERD be withdrawn. 

2.  At her October 2011 hearing and with an accompanying written statement, the Veteran requested that her appeal with regard to the issue of an initial increased rating for facial acne with dermatitis be withdrawn.

3.  Since June 1, 2006, when service connection became effective, the Veteran's hypertension has not been manifested by blood pressure readings of diastolic pressure that was predominantly 100 or more, requiring continuous medication for control, or by systolic pressure that was predominantly 160 or more. 

4.  Since June 1, 2006, when service connection became effective, the Veteran's thoracic outlet syndrome status post cervical rib resection has not resulted in resection of any of the ribs.

5.  Since June 1, 2006, when service connection became effective, the Veteran's thoracic outlet syndrome status post cervical rib resection has resulted in mild neurological manifestations of the right upper extremity.

6.  Since June 1, 2006, when service connection became effective, the Veteran's thoracic outlet syndrome status post cervical rib resection has resulted in mild neurological manifestations of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an initial increased rating for facial acne with dermatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  Since June 1, 2006, when service connection became effective, the criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 7101 (2011). 

4.  Since June 1, 2006, when service connection became effective, the criteria for a compensable rating for the orthopedic manifestations of the thoracic outlet syndrome status post cervical rib resection have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 5297 (2011). 

5.  Since June 1, 2006, when service connection became effective, the criteria for a separate 10 percent rating for mild incomplete paralysis of the right upper extremity associated with the thoracic outlet syndrome status post cervical rib resection have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8616 (2011). 

6.  Since June 1, 2006, when service connection became effective, the criteria for a separate 10 percent rating for mild incomplete paralysis of the left upper extremity associated with the thoracic outlet syndrome status post cervical rib resection have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8616 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In April 2008, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals , perfecting her appeals as to the issues of entitlement to service connection for GERD and for an initial increased rating for facial acne with dermatitis, as identified in the March 2008 statement of the case. 

At her October 2011 hearing and with an accompanying written statement, the Veteran stated that she no longer wished to pursue her claims for service connection for GERD and for an initial increased rating for facial acne with dermatitis.  The Board finds that the Veteran's oral statement, transcribed at the hearing, and accompanying written statement indicating her intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn her appeals as to the issues of entitlement to service connection for GERD and for an initial increased rating for facial acne with dermatitis there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues. 

Accordingly, the issues of entitlement to service connection for GERD and for an initial increased rating for facial acne with dermatitis are dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for her hypertension and her thoracic outlet syndrome status post cervical rib resection from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for hypertension and for thoracic outlet syndrome status post cervical rib resection were granted and initial ratings were assigned in the November 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  Specifically, on her February 2006 initial claim, the Veteran did not request that the RO obtain records from any private or VA physicians, nor did she send in an authorization to release records after receiving a form request to do so in September 2006.  At her October 2011 hearing, the Veteran stated that she was generally treated by a primary care physician privately.  However, she did not indicate that there were further records held by the primary care physician that would positively support her claims for increased ratings or that those records demonstrated that she had uncontrolled hypertension with blood pressure readings over 160/100, or that she had had further ribs removed or suffered from neurological symptoms related to her thoracic outlet syndrome.  Thus, because the Veteran has not identified any other treatment records necessary to decide her claims for increased rating, and also did not state that such was so at her hearing before the Board, but rather stated that she sought general care from a primary care physician, the Board finds that it will not prejudice the Veteran to adjudicate her increased rating claims at this time.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Furthermore, VA treatment records and records from air force and army medical departments are currently of record, located in the claims file and in the service treatment records.  

The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  The Veteran has also been afforded VA examinations in April 2006 and in April 2011 in order adjudicate her initial rating claims.  The Board finds these examinations to be adequate in order to evaluate the Veteran's hypertension and thoracic outlet syndrome status post cervical rib resection as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); See Saboni, supra.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims. 

III.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's hypertension is rated as 0 percent disabling under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent evaluation, as in DC 7101, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2011). 

Diagnostic Code 7101 defines hypertension as diastolic blood pressure predominantly 90 or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominately 160 or greater with a diastolic blood pressure of less than 90.  A 10 percent rating is warranted where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling, and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, DC 7101 (2011).

On May 2006 VA examination, the Veteran reported that she had a history of having her blood pressure go as high as 150/100.  She currently controlled her hypertension with daily medication.  However, she reported that there was minimal benefits to taking the medication.  On physical examination, her blood pressure readings were 122/80, 122/80, and 122/84.  The diagnosis was hypertension with no subjective and objective factors except the use of medication.  There were no findings of hypertensive heart disease.  

VA treatment records reflect that in October 2007, the Veteran reported having at-home blood pressure readings of 147/80.  On examination, her blood pressure was 141/86.  Her hypertension was considered to be uncontrolled and her medications were increased.  In July 2008, her blood pressure was 114/56.  In April 2009, her blood pressure was 119/64.  

On April 2011 VA examination, the Veteran reported that she took two medications daily to control her blood pressure, with positive effects.  Her blood pressure had become elevated temporarily in January 2011 due to other medications that she had been taking and then stopped.  On examination, her blood pressure was 100/70, 102/74, and 100/72.  The diagnosis was hypertension, controlled on medication.

Based on the evidence, the Board finds that the Veteran's hypertension does not warrant a 10 percent rating under DC 7101 since June 1, 2006, the effective date of service connection.  The evidence fails to indicate diastolic blood pressure readings of predominantly 100 or more or systolic blood pressure readings of predominantly 160 or more as required for a 10 percent rating.  The evidence instead shows diastolic blood pressure readings which are all below 100 and systolic blood pressure readings which are all below 160, despite the Veteran's contentions.  Therefore, although the Board is sympathetic to the Veteran's claim, and is mindful that she consistently takes medication to control her hypertension, nevertheless, a 10 percent rating is not warranted, because diastolic pressures predominantly of 100 or more have not been shown in the evidence of record.  38 C.F.R. § 4.104, DC 7101 (2011). 

Thoracic Outlet Syndrome Status Post Cervical Rib Resection

The Veteran contends that because two ribs were removed during an in-service rib resection, she should be awarded a higher rating.  She also contends that her thoracic outlet syndrome results in neurological symptoms such as numbness and tingling in her upper extremities. 

The Veteran's thoracic outlet syndrome status post cervical rib resection is currently rated as noncompensable under Diagnostic Code 5297, which pertains to the removal of ribs.  38 C.F.R. § 4.72, DC 5297.  Under that code, a 10 percent rating is warranted for one or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for the removal of two ribs.  30, 40, and 50 percent ratings are warranted for the removal of three or four, five or six, or more than six ribs, respectively. 

Due to the Veteran's subjective complaints of tingling and numbness in the hands, and the objective diagnosis of record indicating ulnar neuropathy, the Board will also consider whether the Veteran is entitled to any additional ratings under the neurological criteria set out in Diagnostic Code 8516, which pertains to peripheral nerve diseases of the ulnar nerve, specifically, neuritis.  38 C.F.R. § 4.124a, DC 8616.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Diagnostic Codes 8516, 8616, and 8716 provide the rating criteria for complete and incomplete paralysis of the ulnar nerve group.  Disability ratings of 10 percent, 30 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, for the major arm, and as 10, 20, and 30, for the minor arm.  A 60 percent rating for the major arm and a 50 percent rating for the minor are is available for complete paralysis.  38 C.F.R. § 4.124a, DC 8616.  

Turning to the evidence of record, on May 2006 VA examination, the Veteran reported that she had tingling and numbness, as well as abnormal sensation and weakness, in the upper extremities.  Those symptoms affected her ability to carry heavy objects.  She had suffered from that pain since 1995.  She had undergone surgery to remove bilateral cervical ribs in 1997.  Her neurological symptoms were constant.  She was not receiving any treatment for her symptoms.  Musculoskeletal and neurological examination were within normal limits.  Neurological examination showed normal motor function, sensory function, and reflexes.  X-ray examination of the thoracic spine was within normal limits.  The diagnosis was thoracic outlet syndrome status post cervical rib resection with auxiliary scars.  The examiner concluded that the Veteran did suffer from peripheral nerve disease and that the etiology of her peripheral nerve disease was the bilateral C7 cervical ribs.  

VA treatment records reflect that in July 2008, the Veteran reported having numbness in her fingers, bilaterally.  Examination showed tenderness of the ulnar grooves, left greater than right.  The Veteran was advised to undergo EMG testing, however, she declined as she had already undergone eight of such tests in the past.  In May 2009, the Veteran reported having pins and needles sensations in the hands, mostly in the right hand.  There was no pain or weakness and the symptoms occurred intermittently.  Physical examination showed normal neurological findings, however, there was positive Tinel sings at the right wrist.  Nerve conduction study revealed right mild sensory, mostly demyelinating median neuropathy at the wrist (carpal tunnel syndrome.)  Because the Veteran declined to have an EMG study at that time, it was noted that radiculopathy, myopathy, and plexopathy could not be ruled out in her case.

On April 2011 VA examination, the Veteran reported that prior to the 1997 surgery, she had experienced numbness and tingling that traveled up and down her arms.  Following the surgery, the symptoms dissipated, however, the pain and symptoms had recurred a number of years later.  The symptoms were intermittent.  She reported that she did not work and completed light duties around the home.  Physical examination revealed an eight centimeter auxiliary scar and a 10 centimeter auxiliary scar due to the previous bilateral cervical rib resection.  The scars were soft, nonfixed, nonulcerated, and nontender.  There was no keloid formation.  The color blended.  The scars did not interfere with function.  Radial pulses were good.  There was no loss of sensation to pinprick in the arms, forearms, or hands.  The ulnar, medial, and radial nerves appeared to be intact at that time.  

In this case, the Board finds that a compensable rating for thoracic outlet syndrome status post cervical rib resection is not warranted.  Although the Veteran states that she should be entitled to at least a 10 percent rating because she had two ribs removed, the Board finds that such is not the case because the ribs removed were cervical ribs, which are defined as "supernumerary ribs arising from a cervical vertebrae," or, extra ribs.  See Dorland's Illustrated Medical Dictionary, 430 (31st ed.  2007.   DC 5297, in referring to removal of the ribs, does not appear to the Board to contemplate the removal of supernumerary ribs as it does not state such and instead refers to "ribs," generally, a term that most lends itself to the more commonly understood 12 sets of ribs of the human body.  Indeed, with the removal of the cervical ribs, there is no indication that the Veteran had less than the 12 bilateral ribs of the human body.  Accordingly, the Board finds that she does not meet the criteria set forth in DC 5297.  Accordingly, a compensable rating is not warranted.  In so concluding, the Board finds no other musculoskeletal diagnostic code that would better compensate the Veteran with regard to the removal of her cervical ribs, as there is no evidence of any accompanying musculoskeletal condition such as arthritis.  Indeed, any current symptoms related to the Veteran's cervical rib removal and prior diagnosis of thoracic outlet syndrome are contemplated instead under the neurological rating criteria.  

In that regard, the Board finds that separate compensable ratings for right and left upper extremity ulnar neuropathy are warranted because on 2006 VA examination, the VA examiner concluded that the Veteran's bilateral upper extremity peripheral neuropathy was related to the C7 cervical rib pathology.  The Board also observes that the Veteran has continued to complain of tingling in her hands throughout the appeal period and although she was diagnosed with carpal tunnel syndrome in 2009, other causes, such as plexopathy, could not be ruled out at the time.  The Board also notes that the 2011 VA examiner found no evidence of any neurological deficit on examination, however, those findings do not comport with the majority of the medical evidence of record indicating that the Veteran's does indeed suffer from a sensory peripheral nerve disability of both upper extremities.  Thus, absent any medical opinion to the contrary, the Board places probative weight on the 2006 VA opinion that the Veteran's right and left upper extremity neuropathy was due to her cervical rib removal and therefore finds that she is entitled to two separate 10 percent ratings for mild neuritis of the ulnar nerve of the right and left upper extremities since June 1, 2006, when service connection became effective.  In so determining, the Board finds that ratings higher than 10 percent are not appropriate in this case.  Such is so because there is no evidence that the Veteran's numbness and tingling occur on a more than intermittent basis or that they result in weakness, atrophy, trophic or organic changes, or pain that is sometimes excruciating.  For that matter, the symptoms have been mostly subjective and sensory in nature, with no objective findings on either the 2006 or 2011 VA examinations.

Finally, with regard to the two scars associated with the Veteran's 1997 bilateral cervical rib resection, the Board finds that separate compensable ratings are not warranted.  Such is the case because the Veteran's scars have not been found to be deep, to cause limitation of motion, or to be superficial, unstable, or painful on examination.  Accordingly, separate compensable ratings are not warranted for the two auxiliary scars.  38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2011). 

IV.  Other Considerations

First, because the Board is remanding the issue of whether the Veteran is entitled to a TDIU, that issue need not be discussed in this instance as it is deferred prior to further development.  Thus, the Board will determine whether the Veteran is entitled to higher ratings for her hypertension and thoracic outlet syndrome status post cervical rib resection on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension and thoracic outlet syndrome status post cervical rib resection with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's hypertension and thoracic outlet syndrome status post cervical rib resection may interfere with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since June 1, 2006, when service connection became effective, the Veteran's hypertension did not warrant a compensable rating.  Furthermore, the musculoskeletal manifestations of her thoracic outlet syndrome status post cervical rib resection also did not warrant a compensable rating.  However, the Board finds that since June 1, 2006, the Veteran has been entitled to separate 10 percent ratings for mild incomplete paralysis of the ulnar nerve of the right and left upper extremities associated with her thoracic outlet syndrome status post cervical rib resection.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

The appeal for service connection for GERD is dismissed.

The appeal for an initial rating in excess of 30 percent for facial acne with dermatitis is dismissed.

An initial compensable rating for hypertension is denied.

An initial compensable rating for the musculoskeletal manifestations of the thoracic outlet syndrome status post cervical rib resection is denied.

A separate 10 percent rating for mild incomplete paralysis of the ulnar nerve of the right upper extremity associated with the thoracic outlet syndrome status post cervical rib resection is granted, subject to the laws and regulations governing monetary awards.

A separate 10 percent rating for mild incomplete paralysis of the ulnar nerve of the left upper extremity associated with the thoracic outlet syndrome status post cervical rib resection is granted, subject to the laws and regulations governing monetary awards.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a lumbar spine disability and a bilateral hip disability and for a TDIU so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that she began to experience hip and low back pain while completing her duties of service for 20 years.  She therefore contends that her current back and hip disabilities warrant service connection.  The record reflects that on October 2008 VA examination, the Veteran was diagnosed with lumbar spine sprain and chronic hip sprain, bilaterally.   Thus, she currently suffers from diagnosed lumbar and hip disabilities. 

Voluminous service treatment records reflect, in pertinent part, that in March 2000, the Veteran reported different joint aches, including in the hips, related to her fibromyalgia.  Examination of the hips was within normal limits.  In August 2000, she reported having multiple joint pain, including back pain, due to her fibromyalgia.  An October 2003 record reflects ongoing chronic low back pain controlled with pain medication.  In November 2003, she reported having a worsening of low back pain.  In February 2004, she was noted to have pain from T4 to L5 along the spinous process.  There was muscle spasm with pressure to L4/5.  There was full range of motion.  The assessment was chronic low back pain.  In March 2004, it was noted that she used a TENS unit at home to treat her low back pain.  In June 2004, she sought treatment for back pain and left hip pain.  There was full range of motion of the hip and spine.  The assessment was fibromyalgia and left hip pain suspect for osteoarthritic changes.  In March 2005, she underwent right hip arthogram and therapeutic injection.  That same month, she was diagnosed with lumbago and McKenzie Derangement Syndrome.  An April 2005 X-ray of the hip suggested torn labrum, bilaterally.  Another record that same month demonstrated a diagnosis of bilateral hip impingement due to significant osteophyte or deformity to the proximal femoral neck.  Lumbar spine series were without significant degenerative changes.  However, a July 2005 record shows that examination of the hips was negative for impingement signs.  A review of the left hip MR arthrogram showed no appreciable intra-articular pathology.  The assessment was bilateral hip pain with associated low back pain.  On her April 2006 separation examination, the Veteran stated that her low back pain was worsening and that she suffered from hip impingement.  She was to follow-up with rheumatology.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran underwent a VA examination in October 2008 to evaluate her low back and hip disabilities.  She reported that she had begun to experience back and hip pain in the mid-1990s and had treated the pain conservatively.  She had originally hurt her low back in 1994 and had undergone physical therapy and traction for the pain.  In January 2009, the examiner reviewed the Veteran's claims file and opined that her current back and hip disabilities were less likely than not related to the low back and hip conditions she suffered from in service.  The examiner stated that her X-ray examinations were negative, she was overweight, and she had an additional diagnosis of fibromyalgia.  

In this case, although the January 2009 examiner provided a negative opinion with rationale, the Board finds the rationale to be inadequate as it is evident that the Veteran was treated for and diagnosed with back and hip disabilities while in service and those instances were not discussed by the examiner.  Moreover, she was treated for fibromyalgia in service as well.  Thus, because it remains unclear whether the Veteran's current hip and back disabilities are related to the treatment she received for the hips and back in service, a new VA examination with fully explained rationale is necessary in order to fairly adjudicate the claims. 

Next, as noted previously, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran is no longer employed and she has indicated that she cannot work due to her service-connected disabilities.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as "part and parcel" of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  In this regard, upon remand, the RO should conduct all appropriate development, to include obtaining a VA examination or opinion as to the effect her service-connected disabilities have on her employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Moreover, the Board finds that the claim for TDIU is inextricably intertwined with the Veteran's two pending service connection claims and adjudication must be deferred pending the outcome of the Veteran's claims for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Finally, the Veteran should be given an opportunity to submit or identify additional treatment records in support of her claims for service connection and TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to her claims for service connection for a back disability and for a hip disability, and for a TDIU.  After securing any necessary authorization from her, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After associating the above treatment records and any other additionally identified evidence with the claims file, schedule the Veteran for a VA examination to ascertain the etiology of her low back and hip disabilities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a thorough rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current low back and bilateral hip disabilities had their onset in service, including the various diagnoses in service to include McKenzie Derangement Syndrome, hip impingement, and low back strain.  The examiner should carefully review and consider the voluminous service treatment records, as well as the Veteran's statements regarding her symptoms in service and her statements of continuous symptoms of low back pain and hip pain after service.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for a low back disability and a bilateral hip disability, and for a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


